CONNOR, Judge
(concurring):
I concur in the result reached by the majority. I agree with the legal conclusions, except the section of the opinion dealing with the attempt by the State to pit Benning’s testimony against that of the victim’s mother. I do not believe the fact that Benning did not answer the question is dispositive of whether he was prejudiced as a result of the improper pitting.
The improper nature of a pitting question lies in the question itself. Usually that type of question does not even call for an answer. When the solicitor asks an argumentative question requiring the defendant to explain the truthfulness or testimony of an adverse witness, the question is improper. Burgess v. State, 329 S.C. 88, 495 S.E.2d 445 (1998), cert, denied, 523 U.S. 1141, 118 S.Ct. 1849, 140 L.Ed.2d 1098 (1998).
However, I would find the error harmless under the facts of this case. Thrift v. State, 302 S.C. 535, 397 S.E.2d 523 (1990) (Improper pitting constitutes reversible error only if the accused was unfairly prejudiced.). Here, the victim testified concerning the sexual assault. The victim’s mother came into the bedroom and found Benning and the victim in bed partially nude. The victim’s little brother said he had seen Benning touch his sister on her “privates” in his mama’s bedroom. Moreover, two different doctors related evidence of sexual *66conduct. I concur that the improper pitting was harmless under these facts.
Accordingly, I would affirm Benning’s conviction.